Citation Nr: 0819633	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  03-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for post-concussion 
headaches, claimed as residuals of a head injury.

4.  Entitlement to an effective date earlier than November 
29, 2002, for the grant of service connection for bilateral 
hearing loss.

5.  Entitlement to an effective date earlier than November 
29, 2002, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
November 1946, including honorable combat service during 
World War II.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the course of this appeal, service connection was 
granted for both a right hand disability and post-traumatic 
stress disorder.  As such, the only issues currently before 
the Board on appeal are those set forth above.

The veteran appeared and testified before the Board in March 
2008.  A transcript of that hearing is of record.  The 
veteran's appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).

The Board notes that the veteran submitted a claim in 
December 2005, requesting that his service rank be restored 
and retroactive military pay based on the restored rank be 
paid.  As these are not matters for VA adjudication, they 
will not be further discussed in this decision.  The veteran 
is advised that these types of claims should be raised to his 
service department for appropriate action.

The issues of entitlement to service connection for a right 
arm/shoulder disability and for residuals of a head injury 
are addressed in the REMAND portion of the decision below, 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted his original claim for service 
connection for hearing loss on January 4, 1984.  The claim 
was ultimately denied in a decision by the Board dated June 
17, 1985.  The veteran did not seek reconsideration of that 
decision and it became final.

3.  The veteran submitted his original claim for service 
connection for tinnitus on June 13, 1984.  The claim was 
denied by the RO in a rating decision dated June 19, 1984.  
The veteran did not appeal the denial and the rating decision 
became final.

4.  The veteran requested that his claims of entitlement to 
service connection for bilateral hearing loss and tinnitus be 
reopened on November 29, 2002.

5.  At the time of the June 1985 Board decision denying 
service connection for defective hearing, the correct facts, 
as they were known at the time, were before the adjudicator 
and the statutory and regulatory provisions extant at the 
time were correctly applied.

6.  At the time of the June 1984 rating decision denying 
service connection for tinnitus, the correct facts, as they 
were known at the time, were before the adjudicator and the 
statutory and regulatory provisions extant at the time were 
correctly applied.




CONCLUSIONS OF LAW

1.  Criteria for an effective date prior to November 29, 
2002, for the grant of service connection for bilateral 
hearing loss, including based on clear and unmistakable error 
in a prior Board decision, have not been met.  38 U.S.C.A. 
§§ 5110, 7111(a) (West 2002); 38 C.F.R. §§ 3.105, 3.400, 
20.1403(a) (2007).

2.  Criteria for an effective date prior to November 29, 
2002, for the grant of service connection for tinnitus, 
including based on clear and unmistakable error in a prior 
rating decision, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.105, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in April 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to an effective date 
earlier than November 29, 2002, for the grants of service 
connection for both hearing loss and tinnitus, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was not provided prior to the 
appealed April 2003 rating decision.  However, both of the 
claims were readjudicated by way of a December 2007 
Supplemental Statement of the Case, thereby correcting the 
timing defect.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
fully satisfied as to both timing and content.  

Additionally, it is noted that the provisions of the VCAA are 
not applicable to claims of clear and unmistakable error 
(CUE).  CUE claims are not conventional appeals, but rather 
constitute collateral attacks on prior final decisions.  See 
Disabled American Veterans v. Gober, 234 F.3d 682, 694 (Fed. 
Cir. 2000).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).  Accordingly, 
there is no prejudice to the veteran in moving forward with 
an adjudication of his claims that include allegations of 
clear and unmistakable error.

As for VA's duty to assist, the Board finds that VA has met 
its duty by aiding the veteran in obtaining evidence and by 
affording him the opportunity to give testimony before a 
Decision Review Officer (DRO) in January 2006 and before the 
Board in March 2008.  There does not appear to be any 
available records relevant to the issues here on appeal that 
have not already been obtained and associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  In fact, the veteran advised VA in April 
2006 and again in December 2007 that he did not have any 
additional evidence to substantiate his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
Additionally, the Board notes that if there were any error in 
the duty to assist with respect to the effective dates 
assigned, any such error would be harmless.  This is so 
because the assignment of the effective date for a reopening 
claim is a purely legal matter when there are no prior 
pending claims, and CUE matters are reviewed only on the 
evidence of record at the time of the decision being 
challenged.  Accordingly, the Board now turns to the merits 
of the veteran's claims.

Earlier Effective Date Claims-Generally

The veteran asserts that an effective date earlier than 2002 
should be assigned for the grant of service connection for 
both hearing loss and tinnitus.  In September 2003, the 
veteran stated that he wanted an effective date of November 
1946, the day following his discharge from service.  In 
January 2005, he requested that the effective date be set as 
June 17, 1985, the date of the Board's prior decision denying 
service connection for hearing loss.  And, at his January 
2006 DRO hearing, the veteran requested that the effective 
date be set in 1984 when he first submitted his claims.  
Before the Board in March 2008, the veteran asserted that all 
prior decisions were defective due to clear and unmistakable 
error.

Earlier Effective Date Claims-Direct Appeal

Except as otherwise provided in the regulations, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400.  In order 
for benefits to be paid from the day following the date of 
discharge, the application for benefits must be received 
within one year of discharge or release from service.  See 
38 U.S.C.A. § 5110(b)(1).  Here, as a preliminary matter, 
the Board finds that an effective date for both claims may 
not be assigned for the date following the day of discharge 
since no claims for service connection for either hearing 
loss or tinnitus were not first filed-in 1984-until many 
decades following the veteran's release from service.  

The veteran served honorably during World War II and was 
discharged from service in November 1946.  He did not submit, 
as mentioned above, a claim for VA compensation within one 
year of discharge.  The veteran submitted an application for 
VA compensation benefits on January 4, 1984, requesting 
service connection for hearing loss in both ears.  Medical 
evidence in support of that claim included a January 1975 
letter from an ear, nose and throat specialist reflecting 
noise exposure during service and subsequently in his 
capacity as a farmer and aircraft technician.  The letter 
showed that the veteran had complained of tinnitus for two 
weeks and was fit with ear plugs and advised to wear them 
when around high intensity noise.  The record also included a 
February 1984 letter from the veteran's family physician 
reflecting hearing loss since service and continuing in his 
post-service employment.

In a January 1984 rating decision, the RO granted service 
connection for a perforated right tympanic membrane and 
denied service connection for defective hearing, finding that 
it did not begin during service.  The veteran appealed that 
decision and, in his June 1984 notice of disagreement, he 
raised the claim of entitlement to service connection for 
tinnitus.  In a June 19, 1984, rating decision, the RO denied 
service connection for tinnitus.  The veteran was advised of 
the decision and of his appellate rights, but did not appeal.  
As such, the rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

The veteran perfected his appeal of the denial of service 
connection for defective hearing and the Board reviewed the 
claim in June 1985.  On June 17, 1985, the Board denied 
service connection for defective hearing, finding that there 
was no evidence of hearing loss for twenty-nine years 
following discharge from service.  The veteran was advised of 
the decision, but he did not request reconsideration of the 
Board's denial of benefits sought and the decision became 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

On November 29, 2002, the veteran requested that his claims 
for service connection for bilateral hearing loss and for 
tinnitus be reopened.  This is the first communication 
received by VA regarding these issues since the denial of 
benefits in 1984 and 1985.  Based on this request to reopen, 
the RO scheduled the veteran for a VA audiology examination.  
It was determined that the veteran's hearing loss and 
tinnitus were at least as likely as not the result of his in-
service noise exposure and service connection was granted.  
The date of filing of the claims to reopen, November 29, 
2002, was correctly selected as the effective date for the 
grants of service connection, as that is the date the current 
claims were received and it is later than the date 
entitlement arose, i.e. the date the veteran's hearing loss 
and tinnitus began.  See 38 C.F.R. § 3.400(q)(2), (r).  
Additionally, nothing that can be construed as a formal or 
informal claim to reopen prior to this date is of record.  

Earlier Effective Date Claims-CUE Motion and Claim

With respect to clear and unmistakable claims and motions, 
38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See 38 C.F.R. § 20.1403(a).  Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  See 38 
C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include the 
following:  (1) Changed diagnosis-a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist-the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence-a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).

The Court has propounded a three-pronged test for determining 
when clear and unmistakable error exists in a prior decision.  
This test is as follows:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated), or the statutory or regulatory 
provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

...CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must 
be some degree of specificity as to what 
the alleged error is and, unless it is 
the kind of error . . . that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity.  Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  Additionally, 
the Court held that VA's breach of its duty to assist cannot 
form a basis for a claim of clear and unmistakable error.  
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

Here, as part of his CUE claim/motion, the veteran argues 
that neither the RO in the June 1984 denial of service 
connection for tinnitus, nor the Board in the June 1985 
denial of service connection for hearing loss, should have 
considered a January 1975 letter from an ear, nose and throat 
specialist that showed post-service noise exposures.  As 
contended during the March 2008 Travel Board hearing, 
permission was never given to VA by the veteran to use this 
private document to deny his claim.  The veteran also asserts 
that VA should have scheduled him for a VA audiology 
examination when he first filed his claims in 1984.  

The Board points out that, when adjudicating claims for 
compensation benefits, both the RO and the Board are required 
to review all pertinent evidence identified, not only 
evidence that is favorable to a veteran's claim.  As such, 
review of the 1975 medical report from a private ear, nose 
and throat specialist that was of record was entirely proper 
and relevant to deciding both claims.  

Further, as best as the Board is able to discern with respect 
to this argument, the veteran appears to be simply 
disagreeing with the Board's weighing and evaluation of this 
evidence in 1985 in deciding the hearing loss claim, as the 
Board at that time considered the 1975 document as evidence 
of post-service noise exposure causing the veteran's hearing 
loss.  Again, the Board's action in considering evidence of 
record related to the veteran's claim was proper.  

A complete and sympathetic review of the record as it stood 
in 1985 shows that the facts known were before the Board and 
the laws extant in 1985 were correctly applied.  As a result, 
the Board properly denied service connection for defective 
hearing even if an adjudicator today would have weighed the 
evidence differently.  As for the veteran's argument that VA 
should have scheduled an audiology examination, this is 
interpreted as a claim that VA failed in its duty to assist 
the veteran which cannot rise to the level of CUE.  Here, the 
veteran's claim for hearing loss was subsequently granted in 
April 2003 based on the results of a March 2003 VA 
examination report that included a favorable opinion on the 
question of medical nexus, something that was missing at the 
time of the 1985 Board decision.  While a February 1984 
opinion from John M. Johnson, M.D., was of record and 
generally considered at the time of the 1985 Board decision, 
no nexus opinion was provided as to the onset of hearing 
loss.  Instead, the examiner's mere recording at that time of 
the veteran's complaint of hearing loss dating back to 
service does not constitute medical nexus evidence, and hence 
the Board in 1985 was correct in not granting service 
connection based on this evidence.  

As for the June 1984 rating decision that denied service 
connection for tinnitus, no clear and unmistakable evidence 
is present in this decision either.  For essentially the same 
reasons as noted above in addressing the hearing loss claim, 
the Board does not find that the RO committed clear and 
unmistakable error when denying the claim.  The RO properly 
considered the facts as they were known at that time and 
applied all appropriate laws and regulations.  Finding that 
in-service noise exposure did not cause the veteran's 
tinnitus that was first recorded almost three decades after 
service is a plausible interpretation of the evidence that 
existed in 1984, notwithstanding the fact that subsequently 
obtained medical evidence showed otherwise.  The February 
1984 opinion from John M. Johnson, M.D., just as with hearing 
loss, merely recorded the veteran's complaint of tinnitus 
dating back to service, and hence did not provide a favorable 
nexus opinion.  Further, the January 1975 medical statement 
from Phillip Awtrey, M.D., did not specifically relate the 
onset of tinnitus to noise exposure during service.  Rather, 
the doctor simply recorded the veteran's reported history of 
having experienced noise exposure during service and for many 
years thereafter as part of his civilian employment.  Based 
on this evidence, it was not error for the RO in June 1984 to 
deny the claim for service connection for tinnitus due to the 
absence of medical nexus evidence.  

Consequently, for the above reasons, the Board finds that the 
appropriate effective date for the grant of service 
connection for both hearing loss and tinnitus is the date VA 
received the veteran's request to reopen these claims, 
November 29, 2002.  The Board certainly understands the 
veteran's desire that he be awarded an effective date of the 
day following discharge from service because his disabilities 
have now been found, many decades later, to have begun during 
service, but the Board is bound by the governing law and 
regulations which clearly dictate that such an effective date 
can only be assigned when a claim is filed within one year of 
separation from service.  Accordingly, the most favorable 
date for assignment is November 29, 2002, and the veteran's 
request for assignment of an earlier effective date must be 
denied.


ORDER

An effective date earlier than November 29, 2002, for the 
grant of service connection for bilateral hearing loss is 
denied.

An effective date earlier than November 29, 2002, for the 
grant of service connection for tinnitus is denied.



REMAND

The veteran is service-connected for a right hand disability 
as the RO accepted the veteran's claim that the right hand 
was injured during combat.  The veteran contends that he 
injured his right arm and shoulder during the same incident 
in which he injured his right hand.  He also avers that he 
has headaches and periods of disorientation as a result of a 
head injury that occurred during combat.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary and 
the reasons for granting or denying service connection in 
each case shall be recorded in full.  See 38 U.S.C.A. 
§ 1154(b).

The veteran is competent to testify as to the presence of 
observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  His testimony may be considered an 
indication that a current disability may be associated with 
his service if consistent with service medical records and/or 
the circumstances of his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

The record reflects that the veteran has not been afforded a 
VA orthopedic examination to determine the nature and 
etiology of his right arm and shoulder complaints.  His 
private physician submitted a letter in August 2005, however, 
which includes the opinion that osteoarthritic changes in the 
right shoulder could be the result of an in-service injury.  
The physician stated that he could not state unequivocally 
what the etiology of the changes may be.  

There is no indication in the service medical records that 
the veteran injured the right arm and/or shoulder.  For that 
matter, there is no evidence that he injured his right hand 
during service, but service-connection has been awarded for 
that condition.  As such, because he is a combat veteran and 
provides testimony consistent with the circumstances of 
service concerning an in-service event, the Board finds that 
VA is required to provide a medical examination and seek a 
medical opinion regarding the etiology of the right arm and 
shoulder complaints pursuant to 38 C.F.R. § 3.159(c)(4).

As for the veteran's claim that he experiences headaches and 
periods of disorientation, there is some question as to the 
usefulness of the VA medical opinion of record.  The veteran 
underwent VA neurologic examination in September 2004 and 
related experiencing a head injury during combat service.  
There is no evidence of the veteran having related his 
history of a pre-service head injury and the examiner did not 
have the veteran's claims folder for review.  Additionally, 
the examiner based his opinion on the premise that the 
veteran was unconscious following an in-service head injury 
for several hours, a fact that the veteran himself reports is 
inaccurate.  

The veteran relates that he was hit or blown off the flight 
deck by an incoming aircraft, that he was probably 
unconscious for only minutes and that he returned to his 
combat station when he awoke.  He testified before the Board 
that he went on sick call the following day, had a spinal tap 
and was told there was nothing wrong.  The veteran relates, 
however, that he has experienced periods of disorientation 
since that time.  In fact, he now reports that the cause of 
one his disciplinary actions during service was because he 
was disoriented due to the in-service head injury.

The veteran's service medical records clearly show that he 
reported a history of being hit in the right temporal region 
of his head prior to service.  A slight depression of the 
bone was noted upon entrance examination in December 1940.  
In October 1944, subsequent to the alleged in-service head 
injury, the veteran sought treatment for mild vertigo and 
only related a history of being struck in the head prior to 
service.  He again sought treatment in March 1945 for 
dizziness since a pre-service head injury.  A lumbar puncture 
was reported as negative and the veteran was diagnosed as 
having vertigo that existed prior to service.

In the veteran's original application for VA benefits in 
January 1984, he reported having a spinal tap due to 
dizziness in 1943.  In February 1984, he related that he had 
been knocked out during service and awoke with ringing in his 
ears.  In June 1984, the veteran reported that he had been 
checked for a head injury during service because he had 
ringing in his ears and could not walk straight after being 
knocked out.  It was not until he submitted his current claim 
with an article regarding new medical knowledge regarding 
traumatic brain injuries, that the veteran asserted that he 
has had periods of disorientation and headaches since an in-
service head injury.

Taking into consideration all of the evidence of record, 
including the combat veteran's report of being knocked out 
during service, the Board will resolve all reasonable doubt 
in his favor insofar as determining that he experienced a 
minor head injury during service.  As such, this claim must 
be remanded for a thorough neurologic examination pursuant to 
38 C.F.R. § 3.159(c)(4).  

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and etiology of any right arm and 
shoulder complaints.  The examiner is to 
review the claims folder, and perform any 
necessary testing and render all 
appropriate diagnoses.  

Following a complete evaluation, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that each diagnosed right arm and/or 
shoulder disability began as a 
consequence of service, including the in-
service incident in which the veteran 
injured his right hand during a period of 
combat.  The examiner also should address 
whether either of these conditions are 
secondary to the service connected right 
condition, or are due to some other post-
service event, if any.  As part of the 
rationale provided, the examiner is 
requested to specifically address the 
August 2005 statement from the veteran's 
treating physician regarding the etiology 
of the osteoarthritic changes found in 
the right shoulder.  A complete rationale 
must be provided for each opinion 
rendered.

2.  Schedule the veteran for a neurologic 
examination to determine the nature and 
etiology of his complaints of headaches 
and periods of disorientation.  The 
examiner is requested to review the 
claims folder, perform any necessary 
testing, and render all appropriate 
diagnoses.  

Following a complete evaluation, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that each diagnosed residual of a head 
injury began as a consequence of an in-
service injury.  

The examiner is also requested to state 
if there is any evidence of an increase 
in disability during service beyond what 
may be considered the normal progression 
of a disability due to the reported pre-
service head injury.  If there is, the 
examiner is requested to state, with as 
much specificity as possible, whether the 
veteran's service caused any such 
increase in disability.  A complete 
rationale must be provided for each 
opinion rendered.

3.  When the development requested above 
has been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to undertake additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


